DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 2/10/2021 that has been entered and made of record.

Response to after Non-Final
3.	Claim 1-3, 8-10 and 15-17 are currently amended. N0 new claims are added. No new matter is added. No claim is cancelled.

Allowable Subject Matter

4.		10-12, 14-17, 19, 22-24, 26-28 and 30 are allowed.

 


Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 8 and 15 are allowable because prior art fails to teach or 
suggest, either alone or in combination, a method of processing a medical conversation comprising: converting to text, via a processor, speech signals from the medical conversation between a medical provider and a patient for a  workflow of the medical provider based on a first domain model of a plurality of domain models, wherein the workflow includes a plurality of medical scenarios and the plurality of domain models are each trained for a corresponding medical scenario of the workflow, and wherein the first domain model is associated with a current medical scenario of the medical conversation: detecting, via the processor during the converting to text one or more triggers 
6.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of processing a medical conversation of claim 1.
7.	Claims 9-14 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the system for processing medical conversation of claim 8.

8. 	Claims 16-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim15 as the computer program product of claim 15.

9.	The closet prior art of  Christopher Co et al (US 2018/0150605) in view of Farzad Ehsani et al (US 2013/0339030) further in view of Matt Nichols (US 2015/0294089) and in further view of Kieran Reed (US 2018/0275956) teaches method and system for processing medical conversation but further fails to teach converting to text, via a processor, speech signals from the medical conversation between a medical provider and a patient for a  workflow of the medical provider based on a first domain model of a plurality of domain models, wherein the workflow includes a plurality of medical scenarios and the plurality of domain models are each trained for a corresponding medical scenario of the workflow, and wherein the first domain model is associated with a current medical scenario of the medical conversation: detecting, via the processor during the converting to text one or more triggers 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/primary Examiner, Art Unit 2677